Citation Nr: 1628272	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center, Milwaukee Wisconsin


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had recognized service from December 1963 to December 1965.  He died in May 1991, and the Appellant is seeking recognition as the surviving spouse of the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Appellant has not been provided full notice in accordance with the VCAA with respect to the issue currently on appeal.  The Appellant must be given the required notice with respect to the issue on appeal. 

The Appellant seeks to establish herself as the surviving spouse of the deceased Veteran for VA death pension purposes.  A "spouse" is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death pension benefits, the appellant must be a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (emphasis added).

The Board must first determine the marital status of the Veteran at the time of his death.  In October 2007, along with the application for benefits the Appellant submitted a copy of a marriage license listing her as the spouse of the Veteran.  However, she also submitted a copy of the Veteran's death certificate that lists a different person, F.F., as his spouse.  This raises the possibly of disputed claims.  The Board finds that a field investigation should be conducted in order to determine the marital status of the Veteran at the time of his death. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant VCAA notification which pertains to her claim of having a "deemed valid" marriage to the Veteran.

2.  The RO should conduct a field investigation to conclusively determine the marital status of the Veteran at the time of his death.  Attempt to verify whether or not the Veteran and the Appellant legally divorced.

3.  The RO should ascertain whether the Appellant's claim is a contested claim (i.e. has F.F. filed for benefits as the surviving spouse).  If so, the RO should follow the appropriate procedures.

4.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




